Title: G. C___k to James Madison, 10 September 1830
From: C——k, G.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Frederick Cty Va.
                                
                                10th Sept. 1830.
                            
                        
                        
                        The respect which my late letter received from you in Your free and polite reply, deserves my cordial
                            acknowledgments. Though the purpose of that letter did not meet with the success I had hoped for, yet the respectful
                            manner in which my solicitations were declined, make an impression on me with regard to yourself, which I shall ever
                            cherish.
                        Tho. the character of my letter may have been rather novel, I trust it justified no unfavorable suspicions.
                            Let me say again, it was undissembled, open and sincere, the emanation of a youthful mind, unguarded by a knowledge of the
                            world, and unconscious of a mean or dishonorable act. The suppression of my whole name was, I thought, judicious under
                            peculiar circumstances; tho. it might not have been withheld if a correspondence had been secured.
                        These remarks may be unnecessary & perhaps unwelcome; I nevertheless offer them with an assurance of
                            profound respect 
                        
                            
                                G. C___k
                            
                        
                    